DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The amendment filed on March 3, 2022 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 11, 2022 has been entered.

Drawings

Figures 8-10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Please see Applicants’ remarks filed on February 26, 2021, page 11, last paragraph and Figs. 12, 16, 17, and column 8, lines 44-46 of Winter (US 7,126,551).

Claim Objections

Claims 14 and 20 are objected to because of the following informalities:
Claims 14 and 20, before “at least one processor” (line 7), should insert – the --.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 9, 10, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following limitations are not described in the original disclosure (the original disclosure is described in parent US patent application 12/960,212):
 	Claim 5, a flow rate is monitored for a predetermined period of time longer than a measured period of time.
	Claim 9, the central computer generates a notification to a user via the interactive interface if a flow rate changes.
	Claim 10, the central computer generates a notification if the flow rate does not change over a predetermined period of time.
	Claim 20, the processor (of the central computer) generates a notification if the flow rate does not change over a predetermined period of time.
The original specification discloses “[w]hen the measured water flow rate is more than the maximum flow and certain other criteria programmed in the microprocessor 72, the microprocessor 72 sends a signal to the antenna 74 and the antenna 74 transmits a signal, e.g. an alarm signal to the utility that the installed meter is not the correct size. The other criteria could be the number of times that the flow rate exceeded the maximum flow rate. Also, other criteria could be the length of time that the flow rate exceeded the maximum flow rate. Other criteria could be the time intervals between when the flow rate exceeded the maximum flow rate” (paragraph 0021, lines 11-18). Accordingly, the original specification, in light of paragraph 0021, does not disclose the limitations of claims 5, 9, 10, and 20, respectively.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-8, 10-16, and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 14, and 16-20 of U.S. Patent No. 9,322,694 (Seehoffer et al.) in view of Winter (US 7,126,551). Seehoffer et al. (‘694) claims:

Regarding claims 1, 14, and 20, a method and system for identifying an incorrectly sized utility meter (claim 12), the utility meter having a measuring system for fluid passing through the utility meter (claim 12, lines 3-4), comprising:
transmitted by at least one utility meter of the plurality of utility meters, wherein the utility meter data comprises a measurement of a volumetric amount of fluid passing through the utility meter (claim 12, lines 12-14, 17-19) or other utility meter data for deriving the volumetric amount of fluid passing through the utility meter (claim 12, lines 8-9, 17-19; claims 17-20);
receiving (receiving end of transmitting) a signal indicating whether a programmed criteria is satisfied (claim 12, lines 15-18, 17-19), the programmed criteria defined to indicate that an installed meter is not a correctly sized meter (claim 14) based on the volumetric amount of fluid (claim 12, lines 8-11).

While Seehoffer et al. (‘694) does not claim monitoring a plurality of utility meters, each utility meter of the plurality of utility meters being installed at a utility location, Winter discloses monitoring a plurality of utility meters (10’s), each utility meter of the plurality of utility meters being installed at a utility location (Fig. 12), for increasing the monitoring capability to monitor multiple utility meters at different locations.

While Seehoffer et al. (‘694) does not claim receiving utility meter data, transmitted by at least one utility meter of the plurality of utility meters, at a central computer including at least one processor, Winter discloses receiving utility meter data (column 8, lines 44-46), transmitted by at least one utility meter of the plurality of utility meters (Fig. 12), at a central computer (column 8, lines 44-46) including at least one processor (processor of central computer), for increasing the monitoring capability to receive meter data from multiple utility meters at different locations.

While Seehoffer et al. (‘694) does not claim providing, by the central computer, the signal to a central source to convert the signal indicating the satisfied programmed criteria into a usable format, Winter discloses providing, by the central computer, the signal to a central source for converting the signal indicating the satisfied programmed criteria into a usable format (column 8, lines 56-65).

While Seehoffer et al. (‘694) does not claim providing, an internet based system by the central source, to a user or utility for accessing the information associated with the signal, Winter discloses providing, an internet based system by the central source, to a user or utility for accessing the information associated with the signal (column 10, lines 32-36).

Regarding claim 20, while Seehoffer et al. (‘694) does not claim a computer program product, comprising at least one non-transitory computer-readable medium including program instructions that, executed by at least one processor (for receiving data from utility meters), Winter discloses a computer program product, comprising at least one non-transitory computer-readable medium including program instructions that, executed by at least one processor (central computer, column 8, lines 44-46).

Regarding claims 2 and 15, the programmed criteria is based on determining a minimum flow rate (claim 16) or a maximum flow rate outside of a flow rate range of the utility meter (claim 17).

Regarding claim 4, detecting a flow rate comprising the volumetric amount of fluid passing through the utility meter (claim 12, lines 3-8).

Regarding claims 6 and 19, the utility meter transmits, via an antenna, the signal to the utility indicating that the installed meter is not the correct size (claim 12, lines 17-19; claim 14).

Regarding claims 7 and 21, the utility meter transmits the signal based on determining the measured water flow rate is more than the maximum flow (claim 12, lines 17-19; claim 17).

Regarding claims 8 and 22, the utility meter transmits the signal when the programmed criteria comprises a utility meter flow rate outside of a flow rate range for at least a predetermined period of time (claim 12, lines 17-19; claim 19), a predetermined number of times (claim 12, lines 17-19; claim 18), or a predetermined number of times during a predetermined time period (claim 12, lines 17-19; claim 20).

Regarding claims 10 and 20, generates a notification (via the antenna) if the flow rate exceeds a maximum flow rate (claim 12, lines 17-19; claim 17).

Seehoffer et al. (‘694) does not claim the central computer generates a notification if
the flow rate does not change over a predetermined period of time, the limitation is an optional limitation since it is recited in the alternative.

While Seehoffer et al. (‘694) does not claim the central computer generates a notification if the flow rate exceeds a maximum flow rate, Winter discloses the central computer receiving meter readings information from the antenna (column 10, lines 11-20) and generating a notification of the information (column 10, lines 27-31) for analysis.

Regarding claim 11, a flow rate of the volume of fluid passing through the utility meter data is derived from the other utility meter data (claim 12, lines 8-9).

Regarding claim 13, the other utility meter data includes one or more time periods between one or more periods when the flow rate exceeded the maximum flow rate (claim 20).

Regarding claims 3 and 16, while Seehoffer et al. (‘694) does not claim remotely activating an opening and closing valve to an open and/or a closed position depending on the volume of fluid passing through the utility meter, Winter discloses remotely activating an opening and closing valve to an open and/or a closed position depending on the volume of fluid passing through the utility meter (column 10, lines 56-60) for controlling fluid flow through the utility meter.

Regarding claim 12, while Seehoffer et al. (‘694) does not claim the other utility meter data includes a direction of a flow associated with the volumetric amount of fluid passing through the utility meter, Winter discloses other utility meter data includes a direction of a flow associated with the volumetric amount of fluid passing through the utility meter (column 3, lines 6-7; column 9, lines 11-14) for detecting fluid flow movement in the utility meter.
Claims 1-4, 6-8, 10-16, and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 13, 15-19, and 21 of U.S. Patent No. 10,704,946 (Seehoffer et al.) in view of Winter (US 7,126,551). Seehoffer et al. (‘946) claims:

Regarding claims 1, 14, and 20, a method and system for identifying an incorrectly sized utility meter (claim 11; claim 13/11), the utility meter having a measuring system for fluid passing through the utility meter (claim 11, lines 3-6), comprising:
transmitted by at least one utility meter of the plurality of utility meters, wherein the utility meter data comprises a measurement of a volumetric amount of fluid passing through the utility meter (claim 11, lines 3-9; claim 13) or other utility meter data for deriving the volumetric amount of fluid passing through the utility meter (claim 11, lines 10-16; claim 13);
receiving (receiving end of sending) a signal indicating whether a programmed criteria is satisfied (claim 11, lines 10-16; claim 13), the programmed criteria defined to indicate that an installed meter is not a correctly sized meter based on the volumetric amount of fluid (determine if the installed meter is correctly sized, claim 11, lines 10-16, also implies determine if the installed meter is incorrectly sized).

While Seehoffer et al. (‘946) does not claim monitoring a plurality of utility meters, each utility meter of the plurality of utility meters being installed at a utility location, Winter discloses monitoring a plurality of utility meters (10’s), each utility meter of the plurality of utility meters being installed at a utility location (Fig. 12), for increasing the monitoring capability to monitor multiple utility meters at different locations.

While Seehoffer et al. (‘946) does not claim receiving utility meter data, transmitted by at least one utility meter of the plurality of utility meters, at a central computer including at least one processor, Winter discloses receiving utility meter data (column 8, lines 44-46), transmitted by at least one utility meter of the plurality of utility meters (Fig. 12), at a central computer (column 8, lines 44-46) including at least one processor (processor of central computer), for increasing the monitoring capability to receive meter data from multiple utility meters at different locations.

While Seehoffer et al. (‘946) does not claim providing, by the central computer, the signal to a central source to convert the signal indicating the satisfied programmed criteria into a usable format, Winter discloses providing, by the central computer, the signal to a central source for converting the signal indicating the satisfied programmed criteria into a usable format (column 8, lines 56-65).

While Seehoffer et al. (‘946) does not claim providing, an internet based system by the central source, to a user or utility for accessing the information associated with the signal, Winter discloses providing, an internet based system by the central source, to a user or utility for accessing the information associated with the signal (column 10, lines 32-36).

Regarding claim 20, while Seehoffer et al. (‘946) does not claim a computer program product, comprising at least one non-transitory computer-readable medium including program instructions that, executed by at least one processor (for receiving data from utility meters), Winter discloses a computer program product, comprising at least one non-transitory computer-readable medium including program instructions that, executed by at least one processor (central computer, column 8, lines 44-46).

Regarding claims 2 and 15, the programmed criteria is based on determining a minimum flow rate (claim 15) or a maximum flow rate outside of a flow rate range of the utility meter (claim 16).

Regarding claim 4, detecting a flow rate comprising the volumetric amount of fluid passing through the utility meter (claim 11, lines 10-16).

Regarding claims 6 and 19, the utility meter transmits, via an antenna, the signal to the utility indicating that the installed meter is not the correct size (claim 21).

Regarding claims 7 and 21, the utility meter transmits the signal based on determining the measured water flow rate is more than the maximum flow (claim 17).

Regarding claims 8 and 22, the utility meter transmits the signal when the programmed criteria comprises a utility meter flow rate outside of a flow rate range for at least a predetermined period of time (claim 18), a predetermined number of times (claim 17), or a predetermined number of times during a predetermined time period (claim 19).

Regarding claims 10 and 20, generates a notification if the flow rate exceeds a maximum flow rate (claim 12, lines 17-19; claim 17).

Seehoffer et al. (‘694) does not claim the central computer generates a notification if
the flow rate does not change over a predetermined period of time, the limitation is an optional limitation since it is recited in the alternative.

While Seehoffer et al. (‘694) does not claim the central computer generates a notification if the flow rate exceeds a maximum flow rate, Winter discloses a microprocessor coacting with an antenna to transmit a signal about flow rate (claim 1, lines 12-17). Winter further discloses the central computer receiving meter readings information from the antenna (column 10, lines 11-20) and generating a notification of the information (column 10, lines 27-31) for analysis. It would have been obvious to provide Seehoffer et al. (‘694) with an antenna to transmit a flow rate data exceeding a maximum flow rate from a utility meter to a central computer for generating a notification of the flow rate data.

Regarding claim 11, a flow rate of the volume of fluid passing through the utility meter data is derived from the other utility meter data (claim 11, lines 10-16).

Regarding claim 13, the other utility meter data includes one or more time periods between one or more periods when the flow rate exceeded the maximum flow rate (claim 19).

Regarding claims 3 and 16, while Seehoffer et al. (‘694) does not claim remotely activating an opening and closing valve to an open and/or a closed position depending on the volume of fluid passing through the utility meter, Winter discloses remotely activating an opening and closing valve to an open and/or a closed position depending on the volume of fluid passing through the utility meter (column 10, lines 56-60) for controlling fluid flow through the utility meter.

Regarding claim 12, while Seehoffer et al. (‘694) does not claim the other utility meter data includes a direction of a flow associated with the volumetric amount of fluid passing through the utility meter, Winter discloses other utility meter data includes a direction of a flow associated with the volumetric amount of fluid passing through the utility meter (column 3, lines 6-7; column 9, lines 11-14) for detecting fluid flow movement in the utility meter.

Allowable Subject Matter

Claims 1-4, 6-8, 11-19, 21, and 22 would be allowable if rewritten or amended to overcome the double patenting rejection(s), set forth in this Office action.

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein the method and system for identifying an incorrectly sized utility meter comprising receiving at the central computer from the at least one utility meter a signal indicating whether a programmed criteria is satisfied, the programmed criteria defined to indicate that an installed meter is not a correctly sized meter based on the volumetric amount of fluid (claims 1, 14) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Note

Claims 5, 9, 10, and 20 do not have prior art rejections.
The combination as claimed wherein the method and system for identifying an incorrectly sized utility meter comprising receiving at the central computer from the at least one utility meter a signal indicating whether a programmed criteria is satisfied, the programmed criteria defined to indicate that an installed meter is not a correctly sized meter based on the volumetric amount of fluid (claims 5/1, 9/1, 10/9/1, 20) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

Applicant’s amendments and arguments with respect to the rejection(s) under 35 USC 112, first paragraph, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new ground(s) of rejection are made and in view of Seehoffer et al. (US 10,704,946), Seehoffer et al. (US 9,322,694), and Winter (US 7,126,551), as discussed above.

Conclusion

The prior art made of record is considered pertinent to applicant's disclosure.
Seehoffer et al. (US 2016/0265957) and Seehoffer et al. (US 2011/0178733) are parent publications of the instant application.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Winter (US 2004/0056807) discloses a utility meter (Figs. 1, 2, 4). Winter discloses “a signal can be provided to the antenna 74 indicating the number of rotations which, in turn, determines the volumetric amount of fluid passing through the meter” (paragraph 0056, lines 17-20). “This information then can be transmitted to a central computer which then can provide the information to the end user through various means, including the internet” (paragraph 0056, lines 29-32). However, Winter does not disclose the signal received at the central computer from the meter indicates that an installed meter is not a correctly sized meter based on the volumetric amount of fluid.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        June 11, 2022